DETAILED ACTION
Claims 1-40 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 14-17, 27-30 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woods US Patent 6,101,491.

Woods teach the following:
 A document search system comprising: a computer system [note: column 2 lines 56-62 “WAIS supports one document ranking scheme. WAIS scores documents based on the number of occurrences of a query term in a document…”]; and a search manager in the computer system, wherein the search manager is configured to: receive a query comprising search terms [note:  column 6 lines 42-55 index manager 240 functions to build or modify an index, responds to queries from aggregator 130 for document processing]; perform a search on a collection of documents for each search term in the search terms; receive search results for each search term, wherein each search result includes documents from the collection of documents containing the search term in question and scores associated with the documents, wherein a score in the scores indicates an importance of the search term to each document in the collection of documents searched using the search term [note: column 4 lines 34-42 retrieval algorithm that enables results lists from independent searches to be easily combined; column 5 lines 44 through column 6 line 21 “receives user queries, including a term or combination of terms… assigns a score … collate the results into a merged list”]; associate aggregate scores for the search terms in the search results with the documents returned in the searches to form combined results in which a combined result in the combined results comprises the document in the documents and an aggregate score associated with the document [note: column 7 lines 22-39 techniques for automatically organizing all of the words and phrases into a conceptual taxonomy or graph structure; column 7 lines 40-59 mapping the phrases into internal structures, classification, and identification associated with documents; see column 9 lines 15-34 figure 5, flow chart steps 540 and 560 merging scores and return results]; rank the documents in the combined results in the search based on the aggregate scores to form a ranked order for the documents; and display, on a display system, the combined results with the aggregate scores in the ranked order [note:  column 8 lines 36-66 scoring algorithm, ranking and weights, probability scores are relative to statistics for document collections; also column 9 lines 15-34 combining results or merging].

Claim 2: The document search system of claim 1, wherein in displaying, on the display system, the combined results with the aggregate scores in the ranked order, the search manager is configured to: display, on the display system, the combined results in the ranked order with the aggregate scores and a graphical display of individual scores for the search terms associated with the document in each combined result in the combined results [note: Figure 1; column 9 lines 28-34 aggregator 130 returns the results].
Claim 3: The document search system of claim 1, wherein in displaying, on the display system, the combined results with the aggregate scores in the ranked order, the search manager is configured to: display, on the display system, a number of highest ranked combined results in the combined results with the aggregate scores for the number of 
 
Claim 7: The document search system of claim 1, wherein the search manager is configured to: compute a commonality score for each of the search terms in the document, wherein the commonality score for the search term based on a number of times the search term is present in the document and the number of times the search term is present in all documents subject to the search [note:  column 8 lines 1-8 structural relationships are derived; column 8 lines 36-43 scoring algorithm].

Claim 14: The document search system of claim 1, wherein in performing the search on a collection of documents for each search term in the search terms, the search manager is configured to: perform the search on a collection of documents for each search term in the search terms using a fuzzy searching process [note: column 2 line 56 through column 3 line 8 ranked results with scoring methodologies that depend on statistics of the indexed collections, allows for best match; column 6 lines 3-21; column 8 lines 36-43 “that most closely corresponds to the query (step 420)” (i.e. fuzzy search)].

The limitations of claims 15-17, 27-30 and 40 parallel claims 1-3, 7 and 14; therefore, they are rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 8, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Woods US Patent 6,101,491 in view of Iyer et al. US Patent Application Publication No. 2011/0131205 A1.
Woods teach the invention as applied to independent claims 1, 15 and 28; however, they do not explicitly teach dependent claims 8, 21 and 34. However, Iyer teach the feature as cited below:
Claim 8: The document search system of claim 1, wherein the scores are term frequency-inverse document frequency (tf-idf) scores [note: Iyer, Abstract, “a query term importance engine applies a query term importance model using term importance weights as query features and inverse document frequency weights as advertisement features to assign a relevance score”; Figure 2 (234) Query Term Importance Model]. It would have been obvious to one of ordinary skill at the time of the invention to have combined the cited references since they are both directed toward informational retrieval and search optimization of documents. Term frequency-inverse document frequency (tf-idf) scores are a well-known technique for determining the most relevant information.
The limitations of claims 21 and 34 parallel claim 8, therefore they are rejected under the same rationale.
Allowable Subject Matter
Claims 4-6, 9-13, 18-20, 22-26, 31-33 and 35-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

Response to Arguments
Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive. 
In the remarks section of the response the following was argued:
ARGUMENT: Claims 1-40 were rejected under 35 USC 112 second paragrapgh; the claims have been amended to overcome the rejection.
RESPONSE: The amendment overcomes the rejection cited under 35 USC 112.

ARGUMENT: The prior art does not appear to teach the limitation “associate aggregate scores for the search terms in the search results with the documents returned in the searches to form combined results in which a combined result in the combined results comprises the document in the documents and an aggregate score associated with the document” at the cited column 7 lines 20-26, 28-29 and 33-39.
RESPONSE: The examiner notes column 9 lines 15-34 which recites “Query dispatcher/aggregrator 130 then merges the hits and scores from various index managers 140 (step 540) and prunes the results to, for example, eliminate duplicates or hits with scores above a threshold value (step 550). Finally, query
dispatcher/aggregator 130 returns the results, including the hits and scores to the user application.”; also see figure 5 flow chart steps (540) merge hits and scores (i.e. . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169